


117 S457 IS: Partnering Aspiring Teachers with High-need Schools to Tutor Act of 2021
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 457
IN THE SENATE OF THE UNITED STATES

February 25, 2021
Mr. Booker (for himself, Mr. Cornyn, Mr. Murphy, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To establish a grant program for innovative partnerships among teacher preparation programs, local educational agencies, and community-based organizations to expand access to high-quality tutoring in hard-to-staff schools and high-need schools, and for other purposes.


1.Short titleThis Act may be cited as the Partnering Aspiring Teachers with High-need Schools to Tutor Act of 2021 or the PATHS to Tutor Act of 2021. 2.Grant program for high-quality tutoring (a)DefinitionsIn this section:
(1)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  (2)Educator preparation programThe term educator preparation program means a State-accredited program at a public or nonprofit institution of higher education or other nonprofit provider that prepares individuals to serve as educators. 
(3)Hard-to-staff schoolThe term hard-to-staff school means a high-need school that has a high rate of teacher turnover or a large concentration of teachers in their first or second year of teaching. (4)High-need schoolThe term high-need school has the meaning given the term in section 2211 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631). 
(5)High-quality tutoringThe term high-quality tutoring means tutoring— (A)that is provided by a tutor;
(B)that is one-on-one or in a small group not to exceed a ratio of 1 to 4, or a small group ratio based on evidence deemed sufficient by the State educational agency in the State in which the tutoring takes place;  (C)that includes plans and time for tutors to collaborate;
(D)that— (i)includes multiple sessions each week that are of sufficient length, such as the length of a regularly scheduled class or period; and
(ii)is embedded in the school schedule, preferably during the regular school day or tightly integrated to the regular school day and provided before or after school, or during school vacations; (E)in which content and grade specific tutors are matched with students;
(F)that is aligned to local standards and curriculum; (G)that includes high-quality pre-service training and ongoing professional support; 
(H)that is facilitated by the local consortium where local educational agencies and schools support tutors through direct supervision and feedback with additional capacity provided by the education preparation program faculty or staff; and (I)where tutors are adequately compensated for their work.
(6)Local consortiumThe term local consortium means a consortium consisting of community partners as follows:  (A)The consortium shall include the following entities, one or both of which shall serve as the lead entity of the consortium: 
(i)A local educational agency, an individual school, or an educational service agency. (ii)An educator preparation program.
(B)The consortium may include a community partner, such as— (i)a community-based organization;
(ii)a child and youth serving organization or agency; (iii)an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
(iv)a foundation; (v)an educator organization;
(vi)an organization representing education professionals; (vii)a local government, including a government agency serving children and youth, such as a child welfare and juvenile justice agency;
(viii)an organization representing students; or (ix)an organization representing parents.
(7)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (8)MentorThe term mentor means an experienced educator, including a teacher-educator at an educator preparation program, dedicated to advising a tutor or administering the tutoring program.
(9)SecretaryThe term Secretary means the Secretary of Education. (10)TutorThe term tutor means—
(A)a postsecondary student who is enrolled in an educator preparation program; (B)a recent graduate of an educator preparation program;
(C)an individual serving as an education paraprofessional or teaching aide; or  (D)a fully certified and licensed educator (such as a recently retired educator, an educator experiencing a gap in employment due to COVID-induced budget cuts, or an educator providing tutoring before or after school, or during the summer).
(b)Demonstration competitive grant programThe Secretary shall award grants, on a competitive basis, to local consortia to enable the local consortia to carry out high-quality tutoring, especially at hard-to-staff schools or high-need schools. (c)ApplicationA local consortium that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including the following:
(1)A description of the local consortium, including which public or nonprofit entity participating in the local consortium shall serve as the fiscal agent for the local consortium. (2)A description of the strategy for recruitment, careful selection, and matching of tutors with hard-to-staff schools and high-need schools.
(3)A description of the pre-service training and ongoing professional support for tutors. (4)A list of hard-to-staff schools and high-need schools, and the grades that will be supported in each school, identified by the local consortium to receive comprehensive, coordinated continuum of services and support.
(5)A description of how the high-quality tutoring program plans to accelerate student learning. (6)A description of how the local consortium will ensure that tutoring does not result in the tracking or negative labeling of students, or remediation.
(7)A description of the duration of tutoring, including the duration of sessions, the number of days a week tutoring will occur, and the length in weeks the tutoring will occur. (8)An assurance that the local consortium will align tutoring to the local curriculum and standards of the local educational agency and school and will be designed to support student success in the classroom.
(9)A description of materials and supports and how they are aligned with the local curriculum and standards of the local educational agency and school. (10)A description of how the high-quality tutoring program will build school capacity in the schools in which the tutors will serve.
(11)An assurance that the local consortium will leverage tutors to supplement, not supplant existing staff. (12)A description of how tutors will be adequately compensated.
(13)An assurance that the local consortium will use funds to supplement and not supplant funds otherwise available to carry out high-quality tutoring and will not use any funds to replace teaching positions with tutoring positions. (14)A description of how the tutoring program will incorporate research-based social-emotional learning practices, trauma-informed learning practices, and culturally and linguistically responsive practices.
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to local consortia that plan to support high-need schools in building student learning capacity by using tutors who are postsecondary students who are enrolled in educator preparation programs. (e)Use of fundsA local consortium that receives a grant under this section may use the grant funds for the following:
(1)Matching, training, and placing tutors with schools to deliver high-quality tutoring. (2)Supporting tutors to work with small groups of students attending high-need schools wherein tutors are providing supervision and instruction, and time for collaboration with mentors.
(3)Matching tutors with mentors. (4)Providing stipends to tutors and mentors.
(5)Purchasing instructional materials and connectivity resources, including internet access and accessible devices. (6)Providing transportation for students attending the tutoring program.
(7)Providing meals and snacks for students attending the tutoring program. (8)Providing facilities for conducting the tutoring program.
(f)Authorization of appropriations
(1)In generalThere is authorized to be appropriated to carry out this section $500,000,000.  (2)AllocationFrom the amounts appropriated to carry out this section—
(A)not less than 85 percent shall be used for directly supporting students, including providing stipends to tutors and mentors, providing transportation, meals, and snacks, and purchasing instructional materials and connectivity resources for students; and (B)not more than 15 percent shall be used for other uses in carrying out this section.
3.Coordination with the Corporation for National and Community Service
(a)Interagency agreementThe Secretary of Education shall enter into an interagency agreement with the Corporation for National and Community Service under section 121(b) of the National and Community Service Act of 1990 (42 U.S.C. 12571(b)) under which the Corporation shall approve tutor positions under a program funded under section 2, as approved national service positions (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)). Such interagency agreement shall specify how a degree or certificate of completion for a term of service as a provider of high-quality tutoring will be submitted to the Corporation.  (b)Special ruleNotwithstanding section 148 of the National and Community Service Act of 1990 (42 U.S.C. 12604), the Secretary and the Chief Executive Officer of the Corporation for National and Community Service shall develop a program under which national service educational awards may be disbursed to tutors upon completion of service under a program funded under section 2.
4.Reducing the economic burden on aspiring teachersSection 420N(b)(1) of the Higher Education Act of 1965 (20 U.S.C. 1070g–2(b)(1)) is amended to read as follows:  (1)the applicant will—
(A)serve as a full-time teacher (or, during any of academic years 2020–2021, 2021–2022, or 2022–2023, serve as a full-time tutor in high-quality tutoring or a full-time instructor in small group instruction) for a total of not less than 4 academic years within 8 years after completing the course of study for which the applicant received a TEACH Grant under this subpart; (B)teach in a school described in section 465(a)(2)(A), except if serving as a tutor or instructor as described in subparagraph (A);
(C)teach, except if serving as a tutor or instructor as described in subparagraph (A), in any of the following fields— (i)mathematics;
(ii)science; (iii)a foreign language;
(iv)bilingual education; (v)special education;
(vi)as a reading specialist; or (vii)another field documented as high-need by the Federal Government, State government, or local educational agency, and approved by the Secretary; and
(D)submit evidence of such employment in the form of a certification by the chief administrative officer of the school upon completion of each year of such service..  